NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         AUG 25 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    20-30241

                Plaintiff-Appellee,              D.C. No. 1:18-cr-02023-SAB-1

 v.
                                                 MEMORANDUM*
DONAVAN THOMAS CULPS,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Stanley A. Bastian, District Judge, Presiding

                            Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Donavan Thomas Culps appeals from the district court’s judgment and

challenges his guilty-plea conviction, life sentence, and restitution order for

second-degree murder, in violation of 18 U.S.C. §§ 1111, 1153. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Culps’s counsel has filed a brief stating



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Culps the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  20-30241